Citation Nr: 0106582	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  99-23 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran had active duty from March 1967 to August 1970, 
in addition to service during the Persian Gulf era including 
from September 1990 to June 1991.  His claim comes before the 
Board of Veterans' Appeals (BVA or Board) on appeal from a 
June 1996 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which denied entitlement to service connection for tinnitus.


REMAND

A review of the procedural history is relevant.  Following 
the June 1996 denial of tinnitus, a decision dated in 
September 1996 evaluated the veteran's service-connected 
hearing loss and granted benefits under 38 C.F.R. § 4.30 for 
surgery related to hearing loss.  The veteran disagreed with 
the June 1996 decision denying tinnitus in timely fashion, 
submitting what was clearly intended to be a notice of 
disagreement in September 1996.  However, no statement of the 
case was issued.  Rather, the veteran was scheduled for an 
audio examination, which he could not keep.  He informed VA 
in October 1996 that he sought to have that examination 
rescheduled.  In October 1997, the RO informed the veteran 
that they had received his September 1996 'request to reopen' 
his claim of service connection for tinnitus but had not 
scheduled his examination yet, and that they would do so if 
he still sought to reopen his claim.  The veteran responded 
that he had been waiting for the RO to take action on his 
claim.  

The RO misinformed the veteran that new and material evidence 
was needed to reopen the claim for tinnitus.  The June 1996 
rating decision has not become final.  See 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2000).  The veteran filed an NOD 
three months after the decision.  The veteran's September 
1996 statement requesting that the tinnitus denial be 
"reconsidered," can reasonably be construed as a notice of 
disagreement.  The RO should issue a supplemental statement 
of the case denying the claim on the merits, taking into 
consideration all of the evidence submitted by the veteran, 
including the recently submitted audiologist opinions, and 
undertaking all necessary development, including that 
outlined in the rest of this decision.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  It is noted that the 
RO denied the claim for tinnitus as not well grounded.  Thus, 
the veteran is now entitled to any appropriate development 
and notice to allow him to present his claim on the merits.  
Because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
audio evaluation to assess the nature and 
etiology of his tinnitus.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should state 
whether it is at least as likely as not 
that the veteran's tinnitus, if found, is 
causally related to in-service acoustic 
trauma or to any service-connected 
disability.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




